 



Exhibit 10.25
PHH CORPORATION
RESTRICTED STOCK UNIT
CONVERSION AWARD NOTICE
Vesting Schedule Modification
On February 1, 2005, PHH Corporation (the “Company”) awarded you Restricted
Stock Units in consideration of the conversion of the restricted stock units
granted to you by Cendant Corporation on June 3, 2004. A portion of those
Restricted Stock Units would vest on April 27, 2006, April 27, 2007 and
April 27, 2008, if the Company achieves certain targets for net income growth
and return on equity for the fiscal year ending immediately prior to such
vesting date. However, due to the changes in the Company’s business during
fiscal year 2005, the Compensation Committee has modified the vesting targets
for fiscal years 2005 through 2007 as set forth below. This document constitutes
part of and is subject to the terms and provisions of the Conversion Award
Notice, the PHH Corporation Restricted Stock Unit Conversion Award Agreement,
and the PHH Corporation 2005 Equity Incentive Plan (the “Plan”). The terms used
but not defined in this modification shall have the meanings set forth in the
Conversion Award Notice, the Agreement, or the Plan.

          Grantee:   [Name]
[Address]
 
        Participant #:   [Social Security Number]
 
        Conversion Date:   February 1, 2005
 
        Number of Conversion
Restricted Stock Units:   [                    ]
 
       
Performance Goals:
       
 
        Modified Vesting Schedule:   Vesting Date: April 27, 2006
 
       
 
  (1)    12.5% of the Restricted Stock Units shall become vested on April 27,
2006, if the Company achieves 100% of its target (Pre-Tax Income After Minority
Interest, excluding spin-off related expenses, equal to $181.0 million) for the
2005 fiscal year; or
 
       
 
  (2)    18.75% of the Restricted Stock Units shall become vested on April 27,
2006, if the Company achieves 150% of its target (Pre-Tax Income After Minority
Interest, excluding spin-off related expenses, equal to $181.0 million) for the
2005 fiscal year.
 
            Vesting Date: April 27, 2007
 
       
 
  (1)    12.5% of the Restricted Stock Units shall become vested on April 27,
2007, if the Company achieves 100% of its target (Pre-Tax Income After Minority
Interest, excluding one-time items, as determined by the Compensation Committee)
for the 2006 fiscal year; or
 
       
 
  (2)    18.75% of the Restricted Stock Units shall become vested on April 27,
2007, if the Company achieves 150% of its target (Pre-Tax Income After Minority
Interest, excluding one-time items, as determined by the Compensation Committee)
for the 2006 fiscal year.

 



--------------------------------------------------------------------------------



 



              Vesting Date: April 27, 2008
 
       
 
  (3)    12.5% of the Restricted Stock Units shall become vested on April 27,
2008, if the Company achieves 100% of its target (Pre-Tax Income After Minority
Interest, excluding one-time items, as determined by the Compensation Committee)
for the 2007 fiscal year; or
 
       
 
  (4)    18.75% of the Restricted Stock Units shall become vested on April 27,
2008, if the Company achieves 150% of its target (Pre-Tax Income After Minority
Interest, excluding one-time items, as determined by the Compensation Committee)
for the 2007 fiscal year.

All of the terms and conditions of the Restricted Stock Unit Conversion Award
Notice except those modified above, remain in full force and effect.

                  PHH CORPORATION    
 
           
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
  Title:        
 
  Date:   December                , 2005    

RETAIN THIS MODIFICATION, YOUR NOTIFICATION AND YOUR CONVERSION AWARD
AGREEMENT
WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 